Citation Nr: 1043533	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Appellant served in the Army National Guard from February 
1979 to March 1983 and the Army Reserves from March 1983 to 
January 1991, including active duty for training (ACDUTRA) from 
April to August 1979, from May to September 1984, and in Honduras 
from January 8, 1988 to January 25, 1988. 

This appeal to the Board of Appellants' Appeals (Board) arises 
from a January 2006 rating decision, in which the RO denied 
reopening of claim for service connection for PTSD and a May 2007 
rating decision, in which the RO denied reopening of a claim for 
service connection for low back disability.  

The Board points out that in the January 2007 statement of the 
case, the RO addressed the Appellant's claim for service 
connection for PTSD on the merits.  However, regardless of the 
RO's actions, the Board must first address the question of 
whether new and material evidence to reopen the claim for service 
connection for PTSD has been received because this matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has characterized the matter on appeal as 
reflected on the title page.

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied service 
connection for low back disability and PTSD; although notified of 
the denial in a letter that same month, the Appellant did not 
initiate an appeal.  As to the back it was noted that while there 
was a current disorder, there was no evidence that the back 
disorder was related to his military duty.

2.  Although new evidence associated with the claims file since 
the August 2003 rating decision is essentially cumulative and 
redundant and it does not raise a reasonable possibility of 
substantiating that claim.

3.  Since the August 2003 rating decision, new evidence has been 
associated with the claims file, which relates to unestablished 
facts necessary to substantiate the claim for service connection 
for PTSD (i.e. the presence of a diagnosis of PTSD and a link 
between the diagnosis and reported in-service stressors); and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's August 2003 denial of 
service connection for low back disability is not new and 
material, the criteria for reopening the claim are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  As evidence received since the RO's August 2003 denial of 
service connection for PTSD is new and material, the criteria for 
reopening the claim are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and  (3) that the claimant is expected to 
provide.  

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Appellant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome of the Appellant's claim to reopen 
the claim for service connection for PTSD detailed below, an 
assessment of VA's duties under the VCAA is not necessary.  
Regarding the Appellant's claim to reopen his claim for service 
connection for low back disability, in a December 2006 letter, 
the RO provided notice as to what information and evidence was 
needed to substantiate his underlying claim for service 
connection; indicated that new and material evidence was needed 
to reopen the previously denied claim; explained the definition 
of new and material evidence; explained the reason why the 
Appellant's claim was previously denied; and indicated that the 
newly submitted evidence needed to relate to the reason for the 
prior denial.  This letter also informed the Appellant of what 
information and evidence must be submitted by the appellant and 
what information and evidence would be obtained by VA.  
Additionally, the letter provided the Appellant with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The May 2007 RO 
rating decision reflects the initial adjudication of the claim 
after issuance of the December 2006 letter.   Hence, the December 
2006 letter-which meets Pelegrini's and Dingess/Hartman's 
content of notice requirements-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the service treatment  
records, service personnel records, VA treatment records and the 
report of a May 2008 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Appellant and by his representative on 
his behalf.  The Board notes that no further RO action, prior to 
appellate consideration of either of the claims herein decided, 
is required.  


II.  Analysis

Generally, service connection can be established for disability 
due to disease or injury incurred or aggravated in the line of 
duty during a period of ACDUTRA. 38 U.S.C.A. §§ 101(2), (22), 
(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 
3.303 (2009); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service 
connection can also be established for disability due to injury, 
but not disease, incurred or aggravated in the line of duty 
during a period of inactive duty for training (INACDUTRA).  38 
U.S.C.A. § 101(2), (23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a), (d) (2009).

In an August 2003 rating decision, the RO denied service 
connection for low back disability and for PTSD.  Although 
notified of the decision, the Appellant did not initiate an 
appeal.  See 38 C.F.R. § 20.200.  Hence, the RO's August 2003 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Appellant sought to reopen his previously denied claim for 
PTSD in August 2005and sought to reopen his previously denied 
claim for low back disability in November 2006.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decisionmakers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
Here, the August 2003 rating decision is the last final denial on 
the claims for low back disability and PTSD; consequently, in 
determining whether new and material evidence has been received 
with respect to this claim, the Board will consider the evidence 
of record since August 2003.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Low Back Disability

The evidence considered by the RO in August 2003 consisted of the 
service treatment records and VA treatment records from September 
1999 to June 2003.  The service treatment records reveal that the 
Appellant was seen by medical personnel for complaints of low 
back pain in April 1985 and July 1990.  On April 17, 1985 the 
Appellant reported that he was doing physical training three days 
prior when he hurt his back.  Physical examination showed 
paravertebral muscle tenderness from T10 to L3.  The diagnostic 
assessment was thoraco-lumbar muscle strain.  On July 18, 1990, 
the Appellant was noted to be experiencing back pain from the 
lower back radiating to the middle spinal area for the past day.  
It was noted that he had been lifting heavy objects without using 
proper body mechanics.  Physical examination showed some limited 
range of motion and a good gait.  The diagnostic assessment was 
back pain and the Appellant was given 48 hours of light duty.  On 
December 1990 separation examination, the spine was found to be 
normal and no low back problems were noted.  On his December 1990 
report of medical history, the Appellant indicated that he had 
experienced recurrent back pain.  

VA treatment records include a September 1999 medical 
certificate, which reflects that the Appellant was complaining of 
low back pain with "disc disease."  It was noted that he 
experienced an injury at work in 1990.  The pertinent diagnostic 
impressions were chronic low back pain and possible degenerative 
disc disease.   A subsequent October 1999 VA X-ray taken to rule 
out degenerative disc disease or degenerative joint disease of 
the lumbosacral spine produced a diagnostic impression of no 
evidence of appreciable abnormality.  Subsequent VA treatment 
records show ongoing treatment and evaluation of chronic low back 
pain, with the Appellant receiving treatment with pain 
medication.  

The basis for the RO's August 2003 denial was that the evidence 
did not show that the Appellant incurred or aggravated any 
permanent or chronic back disability during active service, 
active duty for training or inactive duty for training.  It was 
noted that while he had a back disorder there was no evidence 
that related it to service.

Pertinent evidence added to the claims file since the evidence 
considered in August 2003 includes VA treatment records, the 
report of a May 2008 VA examination and statements from the 
Appellant and his representative.

VA treatment records reflect that the Appellant has received 
ongoing treatment and evaluation of low back pain.  During a 
February 2006 mental health assessment, the Appellant reported 
that he had had back problems since 1991 when he injured the back 
on the job.  He stated that he was standing doing work when he 
heard something pop.  He told his supervisor who told him to keep 
working and the next thing he knew he was on the floor looking at 
the ceiling.  The Appellant noted that he filed a claim for 
workmen's compensation but was initially told that he would not 
receive such compensation because he injured his back in the 
military.  The Appellant then tried to tell the representatives 
from the Workmen's Compensation agency that he never injured his 
back in the military.  

In June 2006, he was afforded a VA lumbar MRI which showed very 
slight bulging without spinal canal stenosis from L1 to L2.  
Additionally, the discs from L2 down to S1 appeared intact.  The 
diagnostic impression was very slight disc bulging at L1-L2; 
otherwise unremarkable examination.   In November 2006, the 
Appellant was placed on gabapentin for back pain, with seemed to 
help.

In his January 2008 Form 9, the Appellant indicated that on more 
than one occasion his reserve records showed complaints of back 
pain and during subsequent years he had sought treatment for this 
condition establishing a continuity to the present day.  
Additionally, he indicated that he did not remember telling 
representatives of Workmen's Compensation that he never injured 
his back in the military.  

On May 2008 VA examination, the Appellant reported that he 
started to experience back pain in 1984.  He also reported that 
since his discharge he had been treated with physical therapy and 
a TENS unit.  Additionally, he noted that he was using a cane for 
assistance with ambulation and that he could walk less than a 
city block.  He indicated that he was not able to do any lifting, 
pushing or pulling and that standing caused him back pain.  He 
was not able to kneel, squat or stoop.  Sitting and traveling in 
a car was limited to about 30 minutes.  He also had difficulty 
sleeping and he noted that bending at the waist caused back pain.  

Physical examination revealed that the Appellant was ambulatory 
with the use of a cane.  He did not exhibit a limp, disrobed 
easily and got on and off the examining table easily.  He also 
turned from side to side easily.  

Structural examination revealed a slight fattening of the lumbar 
lordosis.  There was tenderness on palpation of the lower lumbar 
paravertebral musculature.  Range of motion of the thoracolumbar 
spine was 40 degrees flexion, 10 degrees extension, 15 degrees 
lateral flexion to each side and 20 degrees thoracolumbar 
rotation to each side.  The Appellant complained of slight 
discomfort at these extremes of motion.  

Neurological examination revealed that straight leg raising could 
be carried to 10 degrees bilaterally with back pain elicited.  
There was no sensory or motor deficit of either lower extremity.  
Deep tendon reflexes of the lower extremities were present and 
symmetrical bilaterally at 2+.  The Appellant could tandem toe 
and heel walk without difficulty.  The examiner diagnosed the 
Appellant with chronic lumbosacral strain.  

The examiner found that there was not a present medical diagnosis 
that could be attributed to the Appellant's service.  Instead, 
the examiner opined that the Appellant was exhibiting nonorganic 
signs.  To support this finding, he noted that the Appellant 
could flex the lumbar spine to 40 degrees and yet he had 
difficulty with straight leg raising past 10 degrees, without 
evidence of sensory or motor deficit of either lower extremity 
and no evidence of radiologic abnormality.  

In October 2010 argument, the Appellant's representative noted 
that the Appellant served as an infantryman.  Consequently, given 
the high level of physical activity required to serve in the 
infantry, it was plausible that the Appellant's low back 
condition was a result of his military service.  

While the evidence received since the August 2003 RO decision can 
be considered "new," as it was not previously considered by VA, 
it is not "material."  That is, the evidence does not tend to 
show that the Appellant incurred or aggravated any permanent or 
chronic back disability during active service, active duty for 
training or inactive duty for training.  The new evidence does 
suggest that the Appellant may have a current, inorganic low back 
disability, which the examiner diagnosed as chronic lumbosacral 
strain.  Thus, it could be considered to relate to an 
unestabished fact necessary to substantiate the claim (i.e. the 
presence of current disability).  However, the newly received 
August 2006 VA mental health record specifically tends to 
indicate that the Appellant's current low back problems are 
related to a work-related injury rather to military service, and 
the May 2008 VA examiner found, after a detailed examination of 
the Appellant, that there was not a medical diagnosis of low back 
disability present that could be attributed to the Appellant's 
military service.  Thus, the Board finds that the new evidence 
does not tend to show that the Appellant's currently diagnosed 
chronic lumbosacral strain (or any other chronic low back 
disability) was incurred or aggravated during active service, 
active duty for training or inactive duty for training.  
Consequently, the new evidence does not raise a reasonable 
possibility of substantiating the claim, as it tends to show that 
a nexus between service and current low back disability is not 
present. 

The Board is cognizant of the Appellant's statement in his Form 9 
that his reserve records show complaints of back pain and during 
subsequent years he has sought treatment for this condition, thus 
establishing a continuity of symptoms.   However, the Board notes 
that this statement does not amount to an assertion of actual 
continuity of symptomatology since service but only that he had 
back pain in service and that he has sought treatment in 
subsequent years.  Filtered through the lens of the Appellant's 
more clear August 2006 statement that he had continued to have 
low back problems since his work-related injury in 1991, the 
Board finds that the Form 9 statement does not tend to indicate 
the presence of continuity of low back symptomatology since 
service.  Further, although the Appellant's representative 
essentially stated that it was "plausible" that the Appellant 
incurred a back disability while serving as an infantryman, 
considered with the other evidence of record, the Board does not 
consider this statement as raising a reasonable possibility of 
substantiating the claim.  While it tends to show that the 
Appellant was engaged in the type of activity that could lead to 
a chronic low back disability, it does not tend to show that the 
Appellant's activity actually lead to such disability.  

Thus, in sum, since the newly received evidence does not raise a 
reasonable possibility of substantiating the Appellant's claim, 
it is not new and material and the claim for service connection 
for low back disability may not be reopened.  

B.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence considered by the RO in August 2003 consisted of the 
service treatment records, service personnel records and VA 
treatment records.  The service treatment records do not reveal 
any complaints or findings of any psychiatric pathology.  The 
service personnel records reflect that the Appellant served in 
Honduras from January 1988 to January 25, 1988.  The VA treatment 
records reflect that the Appellant reported witnessing the 
killing of a Honduran soldier in 1987.  The Appellant indicated 
that the soldier was shot by a Honduran officer for dereliction 
of duty.  A treating VA social worker diagnosed the Appellant 
with depressive disorder and PTSD symptoms.  

The basis for the RO's August 2003 denial was that the evidence 
did not show a confirmed diagnosis of PTSD and that there was no 
corroborating evidence that the claimed stressor of witnessing 
the killing occurred.  The RO noted that the record did not 
contain sufficient details of this claimed experience to verify 
that it occurred. 
The evidence received since the August 2003 denial includes VA 
mental health treatment records.  A December 2005 VA psychiatric 
note shows that the examining psychiatrist diagnosed the 
Appellant with PTSD, chronic, related to his reported experiences 
in Honduras.  A February 2006 VA behavioral health intake shows 
that the Appellant reported that during one of his 2 week 
training missions in the reserves, he was in Central America.  He 
saw some things that were not very pleasant, including a child 
being shot to death by his own people, seeing trucks going over 
the sides of mountains and then finally, hearing gunfire in the 
distance almost constantly.  The Appellant reported that his 
sleep pattern changed when he had to walk the perimeters at night 
and he never felt safe because of surrounding gunfire.  The 
Appellant was diagnosed with depressive disorder related to 
chronic pain and rule out PTSD.  
A June 2006 VA behavioral health progress note reflects that the 
Appellant reported that the entire time he was in Honduras, he 
was on edge because of the unrest in the country.  It was here 
that he saw the child, who was actually a boy in the Honduran 
military, shot for not performing his duties.  He also saw 
another Honduran solider 'beaten pretty good' for having problems 
with his M-16.  He stated that he had nightmares and sleep 
problems related to these incidents.  The Appellant was diagnosed 
with recurrent depression.  A subsequent October 2006 note 
reflects that while in Honduras, the Appellant witnessed a dump 
trunk that went over an embankment.  It had US soldiers in it and 
he wondered if they survived.  He also reported that when he 
first arrived in Honduras the troops went into the jungles via 
helicopters.  They were getting shot at as the chopper proceeded 
and he wondered if they were going to survive.  Subsequently, 
when it was time to leave Honduras, they drove the troops through 
the jungle in buses for fear of being shot down if they were 
transported by helicopter.  The Appellant was diagnosed with 
major depression, recurrent and PTSD.  An October 2006 VA 
psychiatric progress note shows a diagnosis of PTSD, recurrent, 
moderate to severe, and major depressive disorder, recurrent, 
moderate.  
The Board finds that this newly received evidence relates to 
unestablished facts necessary to establish the claim (i.e. a 
current PTSD diagnosis and a link between the diagnosis and 
reported in-service stressors).  Additionally, as at least one of 
the Appellant's newly reported stressor events (i.e. having the 
helicopter he was traveling in fired upon soon after entering 
Honduras) is potentially capable of being corroborated, the Board 
finds that the new evidence, in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the evidence received 
subsequent to the August 2003 denial is new and material and the 
claim for service connection for PTSD may be reopened.  


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for low back 
disability is denied.

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited extent, 
the appeal is granted.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court held that "multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that because a 
lay claimant is only competent to report symptoms and not 
diagnoses, VA must consider a claim as encompassing disabilities 
reasonably raised by the claimant's description of the claim, 
reported symptoms, and the other information of record.  Clemons, 
23 Vet. App. at 6-7.  

Such is the case here.  Along with a diagnosis of PTSD, the 
record also reflects that the Appellant has been diagnosed with 
depressive disorder.  As the claim addressed herein arose from a 
claim for service connection for PTSD, it has been expanded, as 
noted on the title page above, to include consideration of all 
acquired psychiatric disorders, to include PTSD.

Specifically regarding the Appellant's PTSD, the service 
personnel records reveal that the Appellant served in Company B 
of the 204th Engineering Battalion of the New York Army National 
Guard.  The records also show that he was deployed to Honduras 
for approximately 17 days from January 8, 1988 to January 25, 
1988.  As noted above, the Appellant has alleged a number of 
stressor events during his service in Honduras, to include having 
the helicopter he was traveling in fired upon soon after entering 
Honduras, witnessing an accident where a dump truck containing 
U.S. soldiers fell over an embankment and witnessing a boy from 
the Honduran military shot for not performing his duties.  The 
Board notes that at least the reported stressor of having the 
helicopter come under fire might be capable of corroboration 
through a search of unit histories and any other pertinent 
information by the U.S. Army and Joint Services Records Research 
Center (JSRRC) or other pertinent authority.  

Accordingly, on remand, the RO should make a request to JSRRC or 
other appropriate authority to review unit histories and any 
other available records pertaining to the Appellant's unit's 
activities in Honduras, to attempt to corroborate the Appellant's 
reported stressor of helicopters carrying unit members being 
fired upon during the period from January 8, 1988 to January 25, 
1988.  Additionally, although the Appellant's other reported 
stressors are less likely to be capable of corroboration, as an 
inquiry to JSRRC is already being made, the RO should also 
request that JSRRC attempt to locate information to corroborate 
the reported incidents of the young Honduran soldier being killed 
by a superior Honduran officer for dereliction of duty and the 
dump trunk containing U.S. soldiers crashing over an embankment.  
It should be determined if his unit sustained any causalities 
while in Honduras.

In addition, the RO should obtain any outstanding records of VA 
mental health treatment from December 2006 to the present.  
Further, if applicable, the RO should obtain any outstanding 
records of private mental health treatment, which are 
appropriately identified by the Appellant.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA 
mental health treatment records from December 
2006 to the present.  The RO should also ask 
the veteran to identify any additional 
sources of treatment or evaluation he has 
received for psychiatric disability and 
should secure copies of complete records of 
the treatment or evaluation from all sources 
appropriately identified.   

2.  The RO should forward a summary of the 
Appellant's alleged service stressors (i.e. 
having the helicopter he was traveling in 
fired upon soon after entering Honduras, 
witnessing an accident where a dump truck 
containing U.S. soldiers fell over an 
embankment and witnessing a boy from the 
Honduran military shot for not performing his 
duties), along with copies of his service 
personnel records and any other relevant 
evidence to the JSRRC or any other indicated 
authority. The JSRRC or other authority 
should be requested to review any available 
information, to include any unit histories 
for Company B of the 204th Engineering 
Battalion of the New York Army National 
Guard, which might corroborate one or more of 
the Appellant's reported stressors occurring 
in Honduras during the time frame from 
January 8, 1988 to January 25, 1988.  The 
JSRRC should then report back to the RO with 
its findings.   

3. Whether or not the RO obtains 
corroboration of one or more of the 
Appellant's reported in-service stressors, a 
VA examination should be performed by a 
psychiatrist or psychologist in order to 
determine the etiology, nature and severity 
of any psychiatric illness, to include PTSD.  
The claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.  The RO should inform the examiner 
as to which, if any, of the Appellant's 
stressors have been corroborated and should 
advise him that only a corroborated stressor 
may be used as a basis for a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any of the corroborated stressors are 
sufficient to produce the PTSD, and whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors.

In addition, after reviewing the claims file 
and examining the Appellant, if any other 
acquired psychiatric disorder is found, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e. a 50 
percent probability or higher) that the 
disorder is related to the Appellant's 
military service.  The examiner should set 
forth all examination findings and should 
provide a specific rationale for all 
conclusions reached.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Appellant and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


